Citation Nr: 0329103	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for Bell's Palsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A notice of disagreement was received in April 
1998, a statement of the case was issued in October 1999, and 
a substantive appeal was received in November 1999.  The 
veteran requested a Travel Board hearing which was scheduled 
for January 2003.  The veteran failed to report to the 
hearing.

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's service-connected Bell's Palsy is principally 
manifested by moderate incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for Bell's Palsy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.31, 4.124a, Diagnostic Code 8207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  These changes include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
regarding the increased rating for Bell's Palsy claim at this 
time since all notification and development action needed to 
render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decision, statement of the case, and 
various correspondence and communication from the RO (in 
particular, letters from the RO dated in June 2001 and 
February 2003), the appellant has been notified of the law 
and regulations governing entitlement to the benefit she 
seeks, the evidence which would substantiate her claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support her claim and she has been provided ample 
opportunity to submit information and evidence.  Moreover, in 
the June 2001 and February 2002 letters, the appellant was 
advised as to what information she should provide and what 
information VA would obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  In this regard, the Board 
acknowledges the veteran's contentions, contained in her 
November 1999 substantive appeal, of being denied an 
opportunity to plead her case in person.  Specifically, she 
argues that, although she was supposed to get one hour to 
plead her case, she drove 2 1/2 hours to spend 10 minutes and 
be told to submit a statement.  However, the claims file 
includes an August 1998 Decision Review Officer Conference 
Report which reflects that the veteran agreed to an informal 
hearing conference rather than a formal hearing and agreed to 
undergo a VA examination.  Similarly, the veteran's 
substantive appeal includes her request for an opportunity to 
present testimony at a hearing before a Veterans Law Judge.  
This hearing was scheduled for January 2003; however, the 
veteran did not report to the hearing and did not request 
that it be rescheduled.

The Board also notes that the substantive appeal includes the 
veteran's complaints of increased symptoms associated with 
her service-connected Bell's Palsy.  Pursuant to her 
complaints of increased impairment as a result of Bell's 
Palsy, the veteran was scheduled for VA examinations on two 
occasions, in June 2002 and in August 2002.  Although she 
requested that the June 2002 examination be rescheduled, she 
did not report for the examination when it was rescheduled 
for August 2002 and she did not contact the RO to request 
that it be rescheduled.  In this regard, it is noted that the 
veteran has an obligation to cooperate, when required, in the 
development of evidence pertaining to her claim.  The duty to 
assist is not a one-way street, nor is it a blind alley.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

In addition, copies of the veteran's VA treatment records and 
examination reports have been associated with the claims 
file.  The Board notes that the appellant has not identified, 
and the record does not otherwise indicate, that any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board acknowledges that the letters 
which were sent to the veteran in June 2001 and February 2002 
provided the veteran with a time frame within which to 
respond that has been invalidated by the Court.  However, 
these letters also pointed out that any evidence received 
within one year could result in benefits being awarded back 
to the date of claim.  The appellant did not respond to these 
letters and no additional evidence that has not already been 
obtained has been identified with respect to these claims.  
Moreover, the case was not transferred to the Board for 
adjudication until more than a year after the February 2002 
letter notifying the veteran of the evidence needed for the 
grant of an increased evaluation was mailed and the rating 
decision appealed from was promulgated.  Thus, although it 
appears that the RO initially applied the regulation that was 
invalidated by the Federal Circuit, the appellant was 
provided more than the one-year time period required by VCAA 
to respond.  At any rate, in a January 2003 VA Form 646 the 
veteran's representative certified that appellate review was 
desired on the evidence now of record.  It therefore appears 
clear that the veteran seeks appellate review at this time 
and does not wish for her appeal to be further delayed.  

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a June 1997 rating decision, the RO granted service 
connection for Bell's Palsy and assigned a schedular 
evaluation of 10 percent disabling.  This determination was 
based on service medical records which reflected a diagnosis 
of Bell's Palsy and findings of some weakness of the facial 
muscles on one side.  

Thereafter, in May 1997, the veteran underwent a Gold weight 
implant of the left upper eye lid in connection with 
treatment of the left eye due to Bell's Palsy.  The treatment 
records in connection with this surgical procedure reflect 
that there were no complications and follow-up treatment 
reports note improvement.  

Accordingly, in a February 1998 rating decision, the RO 
assigned a 100 percent rating for the service-connected 
Bell's Palsy, effective from May 6, 1997, through June 30, 
1997, based on surgical or other treatment necessitating 
convalescence.  38 C.F.R. § 4.30.  In the same rating 
decision, the RO determined that the 10 percent schedular 
rating which had been in effect prior to the surgical 
procedure would resume.  

The veteran disagrees with the 10 percent schedular 
evaluation, claiming that the impairment associated with her 
Bell's Palsy is severe.  

A September 1998 report of VA examination notes that the 
veteran had residual taste problems, left facial weakness, 
and dryness of the left eye.  Objective findings demonstrate 
15 to 20 percent left facial paresis and some synkinesis.  
The diagnosis was left Bell's Palsy with incomplete return of 
facial nerve function on the left.

VA outpatient treatment report in January 1999 includes an 
assessment of status post Bell's Palsy, left, one year ago, 
stable.

Paralysis of the cranial nerves are evaluated pursuant 
to38 C.F.R. § 4.124a, Diagnostic Code 8207, which provides 
that a 10 percent rating is warranted for moderate incomplete 
paralysis and a 20 percent rating is warranted for severe 
incomplete paralysis.  Evaluation of paralysis is dependent 
upon relative loss of innervation of facial muscles.

After a review of the evidence, the Board finds that the 
veteran's service-connected Bell's Palsy is manifested by no 
more than moderate incomplete left facial paralysis.  
Moreover, the most recent medical evidence, dated in January 
1999, characterizes the veteran's Bell's Palsy as stable.  
The disability has not be described as productive of severe 
incomplete paralysis in any of the medical reports.  While 
there is left facial paresis, it has been estimated by a 
medical examiner to be 15 to 20 percent in degree.  The Board 
views this as no more than moderate.  Accordingly, the Board 
finds that the requirement of severe incomplete paralysis for 
a rating in excess of 10 percent for service-connected Bell's 
Palsy has not been met.  38 C.F.R. § 4.124a, Diagnostic Code 
8207.

The Board has considered whether the record raises the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  Based on the 
medical evidence cited above, the Board finds that the record 
does not raise the issue of entitlement under this section.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to a rating in excess of 10 percent for service-
connected Bell's Palsy is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The veteran contends that service connection for PTSD is 
warranted because it is the result of personal trauma which 
she experienced during her period of military service.  
Specifically, she claims that she was drugged and raped 
during her active duty service.  

Service medical records include references to the claimed 
sexual assault, and the veteran has reiterated the details of 
the incident to medical care providers subsequent to service.  
It appears that the denial of her claim has been based on a 
finding that she does not suffer from PTSD.   

The question of whether or not the veteran suffers from PTSD 
is a matter of medical diagnosis.  Neither the veteran, her 
representative, nor the Board is competent to address such 
medical questions.  See generally Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  With regard to a medical diagnosis of 
PTSD, the record includes a March 1997 report of VA 
hospitalization which includes a diagnosis of PTSD.  The 
record also includes a report of VA examination in September 
1998 which refers to a borderline personality disorder and is 
to the effect that the examiner did not believe the veteran 
has PTSD.  

In view of the complex medical nature of the underlying 
questions involved and the opposing medical opinions, the 
Board believes that additional development is necessary to 
ensure an adequate record for eventual appellate review. 

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
psychiatric complaints since 1997.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The RO should 
provide the examiner with the veteran's 
claims file, and the examiner should 
review the claims file in conjunction 
with the examination.  Any medically 
advisable special tests and studies, 
including psychological testing if deemed 
appropriate, should be conducted for the 
purpose of ascertaining whether or not a 
medical diagnosis of PTSD is warranted.  

---If a medical diagnosis of PTSD is not 
warranted, the examiner should so state 
and furnish a rationale for such a 
finding.  
---If a medical diagnosis of PTSD is 
warranted, the examiner should offer an 
opinion as to whether it is due to the 
claimed inservice sexual assault.  

3.  The RO should then review the record 
and determine if the benefit sought can 
be granted.  If the benefit is not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond, if necessary.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



